DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, Specie I (claims 1-11) in the reply filed on 06/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 4 recited the limitation of a metal layer, is directly show in figures 2C-2E, which is not elected by the applicant; therefore, claim 4 is withdrawn from the applicant’s election.

Drawings
The drawings are objected to because the element 105a defined in para-0064, but does not show in figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adhesive material or adhesive layer, claims 2-4, and 9” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4, 7-8 are objected to because of the following informalities:
Regarding claim 2, line 2, please, change “adhesive material” to - - an adhesive material - -.
Regarding claims 3-4, each in line 2, please, change “adhesive layer” to - - an adhesive layer - -.
Regarding claim 4, lines 3, 5, please, change “adhesive layer” to - - the adhesive layer - -.
Regarding claim 7, please, change “each of the at least one thermal conductive layer” to - - [[each of]] the at least one thermal conductive layer - -.
Regarding claim 8, it is unclear.  The phrase of “each of the at least one thermal conductive layer comprises at least one of the following material: copper foil, thermal paste, thermal glue, thermal tape, copper pillar, graphite, and etc..” is not understood. 
Does applicant mean the phrase should be read of “[[each of]] the at least one thermal conductive layer [[comprises]] is selected [[at least]] one [[of]] from the following material: copper foil, thermal paste, thermal glue, thermal tape, copper pillar, graphite[[, and etc.]].”
Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, line 3, the phrase "etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please, delete or revise the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Plato et al. (U.S. 2011/0198955) hereafter Plato.
As to claims 1 and 5-6, Plato discloses a magnetic device which is a inductor or choke (para-0013+, 200), as shown in figure 2 comprising:
a magnetic body (202, para-0042),
a coil (208, para-0042) disposed in the magnetic body and at least one thermal conductive layer (204, 206, para-0043), wherein
a first portion (a middle and vertical portion) of the at least one thermal conductive layer (204, 206) encapsulates at least one portion of the coil (208) and
a second portion (horizontal portion) of the at least one thermal conductive layer (204, 206) is exposed from the magnetic body, wherein the at least one thermal conductive layer forms a continuous thermal conductive path from the coil to the outside of the magnetic body for dissipating heat generated from the coil (208).
As to claim 2, Plato discloses the at least one thermal conductive layer comprises a thermal conductive (204) and an adhesive material (206) to encapsulate an inner surface of the coil (208).
As to claim 3, Plato discloses the thermal conductive (204) and an adhesive layer (206) further encapsulates an outer surface of the coil.
As to claim 7, Plato discloses [[each of]] the at least one thermal conductive layer has a thermal conductivity: K > 0.5 W/mK (the electrical/conductive resin layer).
As best understood to claim 8, Plato discloses [[each of]] the at least one thermal conductive layer (204) [[comprises at least]] is selected from one of the following materials: copper foil, thermal paste, thermal glue, thermal tape, copper pillar, graphite, [[and etc.]] para-0043.
As to claim 9, Plato discloses the at least one thermal conductive layer comprises a first thermal conductive layer comprising thermal conductive (204) and adhesive material (206) that is disposed between the inner surface of the coil and a portion of the magnetic body disposed in the hollow space of the coil.
As to claims 10-11, Plato discloses the magnetic body (102 figure 1 or 202 figure 2) comprises an I or T core, wherein a first thermal conductive layer is disposed between the inner surface of the coil and the pillar of the I or T core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848